Citation Nr: 1511823	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  07-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 1988, for a grant of service-connected compensation, to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date of April 8, 1984, for the grant of a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities, to include on the basis of CUE.

3.  Entitlement to an effective date earlier than May 20, 1999, for a grant of service connection for bilateral otitis externa, post myringectomy, right ear, and otitis media, right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant had active service from April 1980 to April 1984. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

These matters were remanded by the Board in June 2010 to adjudicate the Veteran's CUE claims.  In June 2013, the RO issued a supplemental statement of the case (SSOC), which included the CUE claims as a component of the earlier effective date appeal.  The Board assumes jurisdiction of the CUE issues due to the interplay between the CUE contentions and underlying earlier effective date claims.  

The Veteran testified at a Board hearing in January 2015; the transcript is of record.


FINDINGS OF FACT

1.  Upon separation from service on April 7, 1984, on April 12, 1984, the Veteran filed claims of service connection for bilateral cranial nerve palsy and right ear conductive hearing loss, facial fractures, and mandibular/maxillary loss.  

2.  The Veteran's April 1984 claim is deemed abandoned due to his failure to submit VA Form 21-4176 as requested by VA in September 1984.

3.  By rating decision of January 31, 1989, entitlement to service connection was established for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, rated 10 percent disabling; facial laceration of the left ear and left face, rated 10 percent disabling; mandibular fracture, rated noncompensably disabling; maxillary fracture, rated noncompensably disabling; and, tinnitus, right ear, rated noncompensably disabling, all effective April 28, 1988.  The Veteran was notified of the decision on February 15, 1989, but he did not file a notice of disagreement with the effective date assigned, and new and material evidence was not received within the one year period of the notice letter.  

4.  On April 28, 1988, the Veteran filed a claim of service connection for earaches.

5.  In the January 31, 1989 rating decision, entitlement to service connection for earaches was denied on the basis that service department records associated with the claims folder did not show chronic earaches; the Veteran did not file a notice of disagreement with that determination.

6.  On May 20, 1999, the Veteran filed a claim to reopen entitlement to service connection for an ear condition.  

7.  Service department records associated with the claims folder subsequent to the May 1999 claim show in-service treatment pertaining to the ears.  

8.  On May 20, 1999, the Veteran filed an increased rating claim that was also accepted as a claim for individual unemployability due to service-connected disabilities.  

9.  It was not factually ascertainable that the Veteran was unemployable due to his service-connected disabilities for any period prior to May 20, 1999.

10.  A claim for individual unemployability was not received prior to May 20, 1999.  

11.  The January 1989 rating decision, which granted entitlement to service connection for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, rated 10 percent disabling; facial laceration of the left ear and left face, rated 10 percent disabling; mandibular fracture, rated noncompensably disabling; maxillary fracture, rated noncompensably disabling; and, tinnitus, right ear, rated noncompensably disabling, all effective April 28, 1988, was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that decision.

12.  The November 2001 rating decision, which granted entitlement to a TDIU, effective May 20, 1999, was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that decision.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 U.S.C.A. § 4005 (1988).

2.  The criteria for an effective date earlier than April 28, 1988, for the grant of service connection for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy; facial laceration of the left ear and left face; mandibular fracture; maxillary fracture; and, tinnitus, right ear, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date of April 28, 1988, for the grant of entitlement to service connection for bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2014).

4.  The criteria for an effective date earlier than May 20, 1999, for the grant of entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

5.  The January 1989 rating decision granting service-connected compensation effective April 28, 1988, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.105 (2014).

6.  The November 2001 rating decision granting entitlement to a TDIU effective May 20, 1999, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's claims of CUE in the prior rating decisions, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).


VCAA

With regard to the Veteran's claims for an earlier effective date, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The earlier effective date appeal (stemming from the November 2001 rating decision) arises from a disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As will be discussed below, the notice of disagreement with the effective date assigned in the January 1989 is untimely and is denied as a matter of law.  It does not appear that appropriate notice was issued with regard to the TDIU effective date issue; however, appropriate VCAA notice was issued to the Veteran in February 2005, March 2006, and May 2014 pertaining to his earlier effective date claims.  Thus, further VCAA notice is, therefore, not required in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's claims for compensation and medical records.  There is no indication of relevant, outstanding records which would support the Veteran's claims for earlier effective dates.  38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c)(1)-(3).  An examination or medical opinion is not required, because the issues do not turn on any medical questions.

 For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issues.




Earlier effective dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

While the Veteran's more specific effective date claims will be discussed below, the Veteran generally asserts that his service-connected disabilities and TDIU, should be made effective April 8, 1984, which corresponds to the date following his date of separation from service.  

On April 12, 1984, the Veteran filed a formal claim (VA Form 21-526e) of service connection for bilateral cranial nerve palsy and right ear, conductive hearing loss, facial fractures, and mandibular/maxillary loss.  

On September 17, 1984, the RO sent correspondence to the Veteran informing him that his claims were being processed but action could not be completed without him completing and returning the enclosed VA Form 21-4176 concerning his July 1983 motor vehicle accident.  The Veteran was informed that the evidence or information requested should be submitted as soon as possible, and if not received by VA within one year from the date of this letter, any benefits he may be entitled to may not be paid for any period before the date of the receipt.  See 09/17/1984 VBMS entry, MAP-D Development Letter.  On November 8, 1984, a C&P disallowance was generated due to 'Failure to Prosecute.'  The document reflects that a letter to the Veteran was not required as the Veteran did not return VA Form 21-4176.  The provisions regarding abandoned claims pursuant to 38 C.F.R. § 3.158(a) do not require notification of the denial.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (concluding that 38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights."); see also Morris v. Derwinski, 1 Vet. App. 260, 265 (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").

As the Veteran did not communicate with the RO following a request by the RO that he complete VA Form 21-4176, his claim for compensation was effectively deemed abandoned.  38 C.F.R. § 3.158.  The RO had specifically notified the Veteran that action could not be completed without completion of VA Form 21-4176.

As will be discussed below, the next submission received from the Veteran was on April 28, 1988, which constituted a claim of service connection for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy; facial laceration of the left ear and left face, mandibular facture, maxillary fracture; and, tinnitus, right ear.  On such date, he submitted a formal claim and the VA Form 21-4176.  Obviously, such submission was received outside the 1-year period available to submit evidence in support of his 1984 claim.  

Service connection was established for these disabilities effective April 28, 1988 in a January 1989 rating decision.  The Veteran also claimed entitlement to service connection for refractive error, bilateral hearing loss, and earaches, which were denied in the January 1989 rating decision.

As the Veteran did not complete appropriate documentation to support his original April 1984 claim for compensation, there is no basis for granting service connection for the above disabilities (and/or any other disabilities for that matter) from such date.  An effective date of April 8, 1984 is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date of April 8, 1984, for the award of service connection for service-connected disabilities and a TDIU.  

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of earlier effective dates.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Earlier effective date prior to April 28, 1988

As detailed above, in a January 31, 1989 rating decision, the RO granted entitlement to service connection for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, rated 10 percent disabling; facial laceration of the left ear and left face, rated 10 percent disabling; mandibular fracture, rated noncompensably disabling; maxillary fracture, rated noncompensably disabling; and, tinnitus, right ear, rated noncompensably disabling, all effective April 28, 1988.  Such rating decision was issued to the Veteran on February 15, 1989.  Disagreement was not expressed with the disability ratings or effective date assigned within a year of notice of the January 1989 rating decision.  

In or about January 2002, the Veteran submitted a statement in which he initially expressed disagreement with the April 28, 1988 effective dates assigned, arguing that an effective date of April 8, 1984 should be assigned, which corresponds to the date of his original claim for compensation/date following separation from service.  As already discussed hereinabove, there is no basis for the assignment of such effective date.  

In any event, as detailed, in February 1989, the Veteran was issued notice of the January 1989 grants of service connection for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, facial laceration of the left ear and left face, mandibular fracture, maxillary fracture, and, tinnitus, right ear, effective April 28, 1988.  Again, he did not express disagreement with the effective dates assigned in the January 1989 rating decision.

The January 2002 communication from the Veteran in which he expressed disagreement with the April 28, 1988 effective date assigned to status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, facial laceration of the left ear and left face, mandibular fracture, maxillary fracture, and, tinnitus, right ear, is outside the one year window for filing a notice of disagreement with the effective date assigned.  None of the communications submitted to VA within one year of notice of the January 1989 determination expressed disagreement with the effective date assigned to these grants of service connection.  The January 1989 rating decision is final.  38 U.S.C.A. § 7105.  

Although in January 2002 the Veteran advanced a claim for an earlier effective date for the grant of service connection for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, facial laceration of the left ear and left face, mandibular fracture, maxillary fracture, and, tinnitus, right ear, the Court has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006).  In other words, applicable law afforded the Veteran a one year period after notice of the January 1989 rating decision to appeal from the effective date assigned by that decision.  Since the Veteran did not file a timely notice of disagreement to initiate an appeal, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.  

Thus, pursuant to the effective date provisions, specifically 38 C.F.R. § 3.400, entitlement to an effective date earlier than April 28, 1988 for the grant of service connection for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, facial laceration of the left ear and left face, mandibular fracture, maxillary fracture, and, tinnitus, right ear, is denied.  The Veteran's CUE claim is addressed below.  

Bilateral otitis externa, post myringectomy, right ear, and otitis media, right ear

In an August 2000 rating decision, the RO granted entitlement to service connection for bilateral otitis externa, post myringotomy, right ear, assigning a noncompensable rating, effective May 20, 1999.  In a November 2001 rating decision, the RO assigned a 10 percent disability rating to bilateral otitis externa, post myringotomy, right ear, effective May 20, 1999, and added otitis media, right ear, to the service-connected condition.  

In the August 2000 rating decision, the RO indicated that the condition had previously been characterized as "earaches."  In the January 1989 rating decision, the RO denied entitlement to service connection for 'earaches' as the RO found that the service treatment records did not indicate findings of chronic earaches while the Veteran was on active military service.  In August 2000, the RO noted that additional service treatment records had been received in support of his reopened claim, to include a hospital report dated in July 1983 which showed the Veteran had blood in both canals following a motor vehicle accident.  There was left pinna near total avulsion and a large basilar fracture of the petrous portion of the temporal bone.  The RO cited to VA treatment records which showed a history of otitis externa and other ear symptoms and treatment.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to (i) service records that are related to a claimed in -service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  An exception is when VA could not have obtained records when it decided the claim because the records did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the Court noted the following:  A claim which is "reopened" under the section 5108 on the basis of "new and material evidence" from other than service department reports is essentially a new claim, rather than a continuation of the prior claim, and the function of reopening under section 5108 is to remove the statutory finality bar of section 7104 (b).  In contrast, where the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.  

Typically, in a case that has been reopened, the effective date would be the date of receipt of the veteran's claim to reopen.  See 38 C.F.R. § 7105.  However, in this case the facts are such that the new and material evidence to reopen the claim consists of official service department records that existed and had not been associated with the claims file when VA initially adjudicated the Veteran's earaches claim in January 1989.  38 C.F.R. § 3.156(c)(1).  

Thus, in light of receipt of the service department records, the prior decision as to entitlement to service connection for earaches is "reconsidered" based on all the evidence, thus negating the finality of the prior January 1989 decision which denied entitlement to earaches.  

In reconsidering the claim, the service department records submitted by the Veteran are relevant and probative to the basis of the prior final denial; that is, as detailed hereinabove, the additional service records clearly demonstrate that the Veteran sustained injury to the ear following the in-service motor vehicle accident.  In essence, the basis of the grant of service connection was due to receipt of these additional service department records, and VA outpatient records showing symptoms and treatment related to the ears.  As a result, the grant of service connection for bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear, based upon the Veteran's claim for such benefits must be made effective back to the date of receipt of the initial claim, which was filed more than one year after discharge from service.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

Accordingly, the evidence supports the assignment of an effective date of April 28, 1988, for the grant of service connection for bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear.  

As discussed hereinabove, there is no basis for assigning an effective date of April 8, 1984, as such claim was deemed abandoned.  Thus, this constitutes a full grant of the benefit sought on appeal as to this issue.  

TDIU

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

A claim for a TDIU, is in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that VA must review all the evidence of record (not just evidence not previously considered) to determine the proper effective date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  However, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the increase occurred (again, which includes individual unemployability) within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase (individual unemployability) occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

By way of history, (in addition to the service-connected disabilities established in the January 1989 rating decision) the Board notes that in a July 1998 rating decision, the RO assigned a 10 percent disability rating to mandibular and maxillary fracture, effective December 22, 1997; assigned a 10 percent disability rating to tinnitus, right ear, effective December 22, 1997; and granted entitlement to service connection for conductive hearing loss, right ear, assigning a noncompensable rating, effective December 22, 1997. 

In a March 1999 rating decision, the RO granted entitlement to service connection for cervical spine strain, assigning a noncompensable rating, effective August 3, 1998.

On May 20, 1999, the Veteran filed a claim for a heart condition, ear condition, traumatic brain disease, and facial scars.  

In an August 2000 rating decision, the RO discontinued compensation for status post head injury with cerebral concussion and residuals of bilateral VI nerve palsy with intermittent diplopia, effective May 19, 1999, and replaced this rating with organic brain syndrome, rated 50 percent disability, effective May 20, 1999; granted service connection for post concussive headaches with bilateral VI nerve palsy and intermittent diplopia, assigning a 10 percent rating, effective May 20, 1999; and, granted service connection for bilateral otitis externa, post myringotomy, right ear, assigning a noncompensable rating, effective May 20, 1999.  The RO denied entitlement to service connection for residuals, cardiac arrest.  

On September 18, 2000, the Veteran filed VA Form 21-8940, in which he asserted that his disabilities had affected his full-time employment since 1992 and that he became too disabled to work in July 2000.  He asserted that he had been self-employed doing appliance repair since 1992, working between 10-30 hours.  

In a November 2001 rating decision, the RO granted entitlement to a TDIU, effective May 20, 1999.  In the November 2001 rating decision, the RO also assigned a 70 percent disability rating to organic brain disease with organic mood disorder, effective May 20, 1999, and assigned a 10 percent disability rating to bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear, effective May 20, 1999.  

At the time the November 2001 rating decision was issued, as of May 20, 1999, the Veteran's combined rating (80 percent) met the schedular criteria for TDIU per § 4.16(a).  Prior to this date, the Veteran's combined rating did not meet the TDIU schedular criteria.  See 05/18/2005 & 07/22/2002 VBMS entries, Rating Decision - Codesheets.  Even considering that service connection for bilateral otitis externa, post myringotomy, right ear, and otitis media, right ear, is rated 10 percent disabling, effective April 28, 1988, per this decision, his combined rating would still not meet the schedular criteria for TDIU prior to May 20, 1999.  

The Veteran claims entitlement to an earlier effective date for the grant of a TDIU; specifically he requests that the date correspond to his original April 8, 1984 claim for compensation.  See 10/31/2001 VBMS entry, VA 21-4138 Statement in Support of Claim.  As discussed hereinabove, there is no basis for assigning an effective date of April 8, 1984, as such claim was deemed abandoned.  Thus, the Board will determine whether a TDIU claim was raised or warranted from April 28, 1988, the date in which service connection compensation was initially established.  

The RO accepted the Veteran's May 20, 1999 increased rating claim for brain disease as a claim for unemployability.  See November 2001 rating decision.  The Board will determine whether an increase in disability occurred in the year prior to receipt of such claim, from May 20, 1998, and whether a claim for unemployability was received prior to May 20, 1999.  

Initially, the Board notes that the submissions of record for the period from May 20, 1998, to include medical records and statements from the Veteran, do not reflect a factually ascertainable increase in disability.  In fact, none of the records contain any inferences of unemployability, nor any findings pertaining to his organic brain disease.  

With regard to whether a claim for unemployability was received prior to May 20, 1999, the Board has reviewed the record in search of informal claims.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Initially, the Board notes that service connection was initially established in a January 1989 rating decision for status post head injury with cerebral concussion and residuals bilateral VI nerve palsy, facial laceration of the left ear and left face, mandibular fracture, maxillary fracture, and, tinnitus, right ear, effective April 28, 1988.  None of the submissions submitted in support of the claim asserted unemployability due to his disabilities, nor did the medical evidence reflect reports of unemployability.  In fact, on the October 14, 1988 formal claim for compensation, the Veteran did not complete the portion of the application pertaining to being totally disabled.  

On December 22, 1997, the Veteran filed a claim for brain disease, malunion of jaw, tinnitus, and impaired hearing.  In a July 1998 rating decision, the RO denied entitlement to an increased rating for status post head injury with cerebral concussion and residuals of bilateral VI nerve palsy, with intermittent diplopia; assigned a 10 percent rating for mandibular and maxillary fracture, effective December 22, 1997; assigned a 10 percent rating to tinnitus, right ear; effective December 22, 1997; granted entitlement to conductive hearing loss, right ear, assigning a noncompensable rating, effective December 22, 1997; and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hearing loss, left ear.  None of the submissions submitted in support of the December 1997 claim asserted unemployability due to his disabilities, nor did the medical evidence reflect reports of unemployability.  

On August 3, 1998, the Veteran filed a claim of service connection for cervical spine disability.  On August 28, 1998, the Veteran filed an increased rating claim for facial scars.  On November 23, 1998, the Veteran filed a claim of service connection for hearing loss, right ear.  In a March 1999 rating decision, the RO granted entitlement to service connection for cervical spine strain, assigning a noncompensable rating, effective August 3, 1998; denied entitlement to increased ratings for mandibular and maxillary fracture, and facial lacerations of left ear and left face; and, a decision on conductive hearing loss, right ear was deferred.  None of the submissions submitted in support of the claims asserted unemployability due to his disabilities, nor did the medical evidence reflect reports of unemployability.  

Based on the above, the prospect of unemployability due to such service-connected disabilities cannot reasonably be construed to have been raised by the Veteran prior to May 20, 1999.  The Veteran did not specifically contend that he was unemployable due to such service-connected disabilities, nor could an inference be made based on his submissions prior to this date.  With regard to any argument that such increased rating claims should have been viewed as TDIU claims, since the Veteran's service-connected disabilities did not meet the schedular criteria for TDIU benefits until May 20, 1999 (combined rating of 80 percent), any increased rating claims prior to that time did not constitute informal claims for a TDIU.  See Norris, 12 Vet. App. at 420.  Moreover, the Veteran did not express disagreement with any of the ratings assigned in the January 1989, July 1998, and March 1999 rating decisions.  His combined rating prior to May 20, 1999, was 30 percent effective December 22, 1997, and 20 percent effective April 28, 1988.  

There is no provision for assigning an effective date prior to date of claim when there is no evidence that can support an ascertainable degree of impairment within one year prior to date of claim.  Granting an automatic retroactive effective date would render the words of this statute meaningless.  The statute is clear and unambiguous.  If an increase in disability is shown within one year prior to date of claim, whether formal or informal, then the effective date can be earlier than the date of claim.  See 38 U.S.C.A. 5110(b)(2).  However, if an increase in disability cannot be factually ascertainable within one year prior to date of claim, then the effective date is the date of claim.  See 38 U.S.C.A. 5110(a).  

As the preponderance of the evidence is against the claim for an earlier effective date for TDIU benefits, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's CUE claim is addressed below.

Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The relevant laws and regulations in effect in 1989 and 2001 and thereafter with respect to awards of service connection and a TDIU were essentially unchanged from those in effect at present; however, the numeric designations for service connection differed in 1989.  See generally Pub. L. 85-857, Sept. 2, 1958, 72 Stat. 1119, § 310; Pub. L. 101-508, title VIII, § 8052(a)(2), Nov. 5, 1990, 104 Stat. 1388 -351; renumbered § 1110, Pub L. 102-83, § 5(a), Aug. 6, 1991, 105 Stat. 406. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 U.S.C.A. § 310 (1988); 38 C.F.R. § 3.303 (1988, 2014).  The TDIU provisions are cited hereinabove.

The crux of the Veteran's CUE claim stems from his belief that his service-connected compensation awarded in the January 1989 rating decision, and his TDIU awarded in the November 2001 rating decision, should be made effective April 8, 1984, which is the date corresponding to his date following separation from service, and as a claim for original compensation was received on April 12, 1984.  See 38 C.F.R. § 3.400.  The Board has already made a determination that earlier effective dates are not warranted in consideration of 38 C.F.R. §§ 3.158, 3.400.

The Veteran does not assert that the previous adjudicators improperly weighed and evaluated the evidence, rather he asserts that the adjudicators committed error by failing to adjudicate his April 1984 claim and failing to apply this effective date to the eventual grant of service-connected compensation in the January 1989 decision and a grant of a TDIU in the November 2001 rating decision.  Essentially, the Veteran asserts that the statutory or regulatory provisions extant at the time were incorrectly applied.  

As already detailed hereinabove, on April 12, 1984, the Veteran filed a formal claim (VA Form 21-526e) of service connection for bilateral cranial nerve palsy and right ear, conductive hearing loss, facial fractures, and mandibular/maxillary loss.  

On September 17, 1984, the RO sent correspondence to the Veteran informing him that his claims were being processed but action could not be taken without him completing and returning the enclosed VA Form 21-4176 concerning his July 1983 motor vehicle accident.  The Veteran was informed that the evidence or information requested should be submitted as soon as possible, and if not received by VA within one year from the date of this letter, any benefits he may be entitled to may not be paid for any period before the date of the receipt.  See 09/17/1984 VBMS entry, MAP-D Development Letter.  On November 8, 1984, a C&P disallowance was generated due to 'Failure to Prosecute.'  The document reflects that a letter to the Veteran was not required as the Veteran did not return VA Form 21-4176.  

As the Veteran did not communicate with the RO following a request by the RO that he complete VA Form 21-4176, his claim for compensation was effectively deemed abandoned.  38 C.F.R. § 3.158.  The RO had specifically notified the Veteran that action could not be completed without completion of VA Form 21-4176.

The Veteran does not dispute that a claim was received on April 28, 1988; however, he believes that the April 1984 claim was not adjudicated and the April 1988 submission constituted an essential continuation of his April 1984 claim.  He believes that there was CUE in the January 1989 rating decision, as the RO was essentially adjudicating his April 1984 claim for compensation and should have assigned an effective date of April 8, 1984 to the grant of service-connected compensation.  

While the Veteran is correct that there was no adjudication on the merits of his April 1984 service connection claims, as he had failed to submit evidence in support of his original claim which the RO deemed necessary to adjudicate the claim, his claim was deemed abandoned.  38 C.F.R. § 3.158.  After the expiration of 1 year, further action would not be taken unless a new claim is received.  If the right to benefits was finally established, compensation allowance under the provisions of 38 U.S.C. § chapter 18 based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (emphasis added).

The Veteran did not submit the VA Form 21-4176 within a year of the September 1984 VA notice.  He submitted a claim, with the VA Form 21-4176, on April 28, 1988, thus this constitutes the earliest effective date in which compensation may be established.  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court held that a Veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements.  The Court in Morris noted that the Supreme Court had held that everyone dealing with the Government was charged with knowledge of Federal statutes and lawfully promulgated agency regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found that even though the veteran may have been ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), he was necessarily charged with knowledge of the regulation.  

Likewise, there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption applies to RO mailing procedures.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Notice was issued to the Veteran in September 1984 that he needed to complete VA Form 21-4176, and such notice was not returned as undeliverable.  The Veteran has not asserted that he submitted VA Form 21-4176 prior to April 1988, and there is no assertion that rebuts the presumption of regularity to strengthen any argument that his claims were not abandoned.  See Mindenhall, 7 Vet. App. at 271.  Here, the Veteran was plainly on notice of the necessity of submitting additional evidence.

The state of the record is consistent with a conclusion that the Veteran failed to respond to a request for the additional evidence required to adjudicate the 1984 claims and thereby abandoned such claims within the meaning of 38 C.F.R. § 3.158.  Under that regulation, which was in effect in 1984, service connection cannot be granted for any period before the date on which the requested evidence was ultimately received in April 1988.

With regard to any argument from the Veteran that VA failed to assist him further in 1984, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, there is no authority in the law for the proposition that VA failure to fulfill the duty to assist immunizes a claim from being abandoned within the meaning of 38 C.F.R. § 3.158.  VA was under no obligation to adjudicate the Veteran's 1984 claims following his failure to respond adequately to a request for evidence.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  The duty to assist considerations would be "trumped" by a finding of abandonment of the 1984 claims.  See Morris, 1 Vet. App. 260 (a claimant has the responsibility of cooperating with VA in gathering any evidence necessary to prosecute the claim).

In light of the foregoing, the Board concludes that the RO applied the correct statutory and regulatory provisions in effect in 1984, 1989, and 2001.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time the decisions were made. 


ORDER

Entitlement to an effective date earlier than April 28, 1988, for a grant of service-connected compensation is denied.

Entitlement to an effective date earlier than May 20, 1999, for the grant of a TDIU due to the Veteran's service-connected disabilities is denied.

Entitlement to an effective date of April 28, 1988 for the grant of service connection for bilateral otitis externa, post myringectomy, right ear, and otitis media, right ear, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


